         Case 1:20-cv-00177-N/A Document 20               Filed 09/23/20     Page 1 of 6



                  UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:


________________________________________________
                                                )
HMTX INDUSTRIES LLC,                            )
HALSTEAD NEW ENGLAND CORP.,                     )
METROFLOR CORPORATION, and                      )
JASCO PRODUCTS COMPANY LLC,                     )
                                                )
Plaintiffs,                                     )
                                                )
v.                                              )                            Court No. 20-00177
                                                )
UNITED STATES OF AMERICA;                       )
OFFICE OF THE UNITED STATES TRADE               )
REPRESENTATIVE; ROBERT E. LIGHTHIZER,           )
U.S. TRADE REPRESENTATIVE;                      )
U.S. CUSTOMS & BORDER PROTECTION; and           )
MARK A. MORGAN, U.S. CUSTOMS & BORDER           )
PROTECTION ACTING COMMISSIONER,                 )
                                                )
Defendants.                                     )
________________________________________________)


                            MOTION OF THE UNITED STATES
                         FOR CASE MANAGEMENT PROCEDURES

       Defendants, the United States of America, the Office of the United States Trade

Representative (USTR), Robert E. Lighthizer, U.S. Trade Representative, U.S. Customs and

Border Protection (CBP), and Mark A. Morgan, U.S. Customs and Border Protection Acting

Commissioner (collectively, United States or Government), respectfully request the Court to

adopt case management procedures to administer a large and growing number of related cases

initiated since September 10, 2020. We file this motion in the first of these cases to be filed but
          Case 1:20-cv-00177-N/A Document 20                Filed 09/23/20      Page 2 of 6



respectfully ask that our motion be deemed to be filed in each of the other related cases. To our

knowledge, no Judge or Judges have yet been assigned to these cases.

        All of these cases challenge tariffs imposed by USTR at the direction of the President in

the Section 301 investigation concerning China. See Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018 (List 3)); Notice of Modification

of Section 301 Action: China’s Acts, Policies, and Practices Related Case to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304, Annex A (Aug. 20, 2019)

(List 4A). Specifically, based upon our initial review of the complaints, plaintiffs in all of these

cases contest tariffs imposed by “List 3” or “List 4A” (the lists) on the grounds that the action

was allegedly unauthorized by Section 301.

        Plaintiffs assert that the Court possesses subject matter jurisdiction pursuant to 28 U.S.C.

§ 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

Plaintiffs assert that their summonses and complaints are timely and acknowledge that their

actions must be commenced under 28 U.S.C. § 1581(i)(1)(B) “within two years after the cause of

action first accrues.” 28 U.S.C. § 2636(i).

        As of September 22, 2020, approximately 3,400 summonses and complaints have been

filed. We anticipate that the volume will continue to increase, as the lists cover a substantial

quantity of merchandise imported from China and continue to be in effect.




                                                   2
         Case 1:20-cv-00177-N/A Document 20                Filed 09/23/20      Page 3 of 6



       Based upon our experience with mass litigation in this and other Courts, we respectfully

request that the Court convene a conference at its earliest convenience to discuss case

management procedures. Topics that, in our view, would be appropriate for discussion at a case

management conference include:

   •   Steering Committees. The Court may wish to consider establishing a Plaintiffs’

       Steering Committee as part of an initial set of case management procedures. The use of a

       Plaintiffs’ Steering Committee worked well in the Harbor Maintenance Tax (HMT) cases

       to enhance coordination and reduce duplication. We note that the first three complaints

       were filed by members of the private bar who are well-experienced and known to the

       Court: Matthew Nicely of Akin Gump Strauss Hauer & Feld LLP (current President of

       the Customs and International Trade Bar Association); Lawrence Friedman of Barnes,

       Richardson & Colburn, LLP (former President of Customs and International Trade Bar

       Association); and Joseph M. Sparagen of Grunfeld, Desiderio Lebowitz, Silverman &

       Klestadt LLP. Should the Court wish to designate a Defendants’ Steering Committee,

       that Committee would consist of the Government’s counsel in these cases (currently, the

       counsel identified in the signature block below).

   •   Assignment of all related cases to the same Judge. This procedure was used in the HMT

       cases and, in our view, would be more efficient in dealing with issues of procedure. .

   •   Selection of test case or cases. Given that the cases appear to be identical or

       substantially similar, the Court could select a test case (or cases if there are variations) for

       adjudication. In the HMT cases, the first case to be filed was selected as the test case.

       After it was adjudicated, plaintiffs with additional or different claims proceeded as

       secondary test cases.


                                                  3
      Case 1:20-cv-00177-N/A Document 20               Filed 09/23/20      Page 4 of 6



•   Immediate stay of all related cases upon filing of the summons and complaint. Until

    the Court determines how to process these cases, we respectfully request a blanket stay

    upon filing of each summons and complaint. This procedure was adopted in the HMT

    cases. Otherwise, the Government will file motions for a stay in each case, and the Court

    will be required to rule on thousands of motions. Absent a stay, the Government will

    have to file motions for enlargement to respond to such a vast number of complaints,

    again requiring the Court to rule on numerous identical motions. And, absent a stay, even

    filing notices of appearances in all cases will impose a significant burden on the

    Government. The Court could adopt a procedure that would allow a plaintiff that has a

    claim not covered by the test case or cases to request relief from the stay.

•   Procedures to allow participation in the test case or cases. The Court could allow

    counsel that are not representing parties in the test case to file short briefs amicus curiae

    after the main briefs are submitted by the test plaintiffs. We would request that counsel

    for amicus incorporate by reference arguments already made by counsel for the test

    plaintiffs and, instead, focus on any additional arguments they wish to be considered.

•   A schedule for briefing and oral argument. Once a test case or test cases have been

    selected, the Steering Committees could propose a joint or individual briefing schedule

    for further proceedings for consideration by and perhaps for discussion with the Court as

    part of the case management process.

•   Other issues. We recognize that the plaintiffs and the Court, including the Clerk of the

    Court, likely will wish to raise other case management issues, including interim relief.

    By highlighting those that, in our experience, are likely to be most significant, at least at

    the outset, we are not suggesting that other issues do not warrant attention.


                                              4
         Case 1:20-cv-00177-N/A Document 20                Filed 09/23/20      Page 5 of 6



       For these reasons, we respectfully request that the Court convene a case management

conference and adopt appropriate case management procedures to streamline and reduce the

costs and burdens imposed by the massive number of related complaints. The Government

stands ready to participate and assist in any way possible.

                                                     Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ L. Misha Preheim
                                                     L. MISHA PREHEIM
                                                     Assistant Director
                                                     JUSTIN R. MILLER
                                                     Attorney-In-Charge,
                                                     International Trade Field Office




                                                 5
        Case 1:20-cv-00177-N/A Document 20          Filed 09/23/20       Page 6 of 6



OF COUNSEL:                                   /s/ Elizabeth Anne Speck
                                              ELIZABETH ANNE SPECK
MEGAN GRIMBALL                                Senior Trial Counsel
Associate General Counsel                     SOSUN BAE
PHILLIP BUTLER                                Senior Trial Counsel
Associate General Counsel
Office of General Counsel                     ANN C. MOTTO
Office of the U.S. Trade Representative       JAMIE L. SHOOKMAN
600 17th Street N.W.                          MONICA P. TRIANA
Washington, D.C., 20508                       Trial Attorneys
                                              Commercial Litigation Branch
PAULA SMITH                                   Civil Division
Assistant Chief Counsel                       Department of Justice
EDWARD MAURER                                 P.O. Box 480
Deputy Assistant Chief Counsel                Ben Franklin Station
VALERIE SORENSON-CLARK                        Washington, D.C. 20044
Attorney                                      Tel: 202-307-0369
Office of the Assistant Chief Counsel         Fax: 202-514-1059
International Trade Litigation                elizabeth.speck@usdoj.gov
U.S. Customs and Border Protection
26 Federal Plaza, Room 258
New York, NY 10278

September 23, 2020                            Attorneys for Defendants




                                          6
